     Anna Y. Park, SBN 164242
 1
     Sue Noh, SBN 192134
 2   Andrea E. Ringer, SBN 307315
     U.S. EQUAL EMPLOYMENT
 3   OPPORTUNITY COMMISSION
     255 East Temple Street, Fourth Floor
 4
     Los Angeles, CA 90012
 5   Telephone: (213) 894-1083
     Facsimile: (213) 894-1301
 6   E-Mail: lado.legal@eeoc.gov
 7
     Attorneys for Plaintiff
 8   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
 9
10   William J. Gorham III, SBN 151773
     Vladimir J. Kozina, SBN 284645
11   Mayall Hurley, P.C.
     2453 Grand Canal Boulevard
12   Stockton, CA 95207-8253
13   Telephone: (209) 477-3833
     Facsimile: (209) 473-4818
14   E-Mail: wgorham@mayallaw.com
15   Attorneys for Defendant PAQ, INC.
16   d/b/a RANCHO SAN MIGUEL MARKETS

17
                                 UNITED STATES DISTRICT COURT
18                              EASTERN DISTRICT OF CALIFORNIA
19
20   U.S. EQUAL EMPLOYMENT                    )   Case No.: 1:18-cv-01335-AWI-EPG
     OPPORTUNITY COMMISSION,                  )
21                                            )
                                              )   STIPULATION AND JOINT REQUEST
22                 Plaintiff,                 )   TO CONTINUE STAY UNTIL
                                              )   NOVEMBER 20, 2019 AND [PROPOSED]
23          vs.                               )   ORDER
                                              )
24                                            )
     PAQ, INC. d/b/a RANCHO SAN MIGUEL        )
25   MARKETS, and Does 1-10 Inclusive,        )
                                              )
26                 Defendant.                 )
                                              )
27                                            )
                                              )
28                                            )




                                              -1-
 1          TO THE HONORABLE DISTRICT COURT JUDGE, MAGISTRATE JUDGE,
 2   ALL PARTIES, AND THEIR ATTORNEYS OF RECORD
 3          Plaintiff U.S. Equal Employment Opportunity Commission (“Plaintiff”) and Defendant
 4   PAQ, Inc., d/b/a Rancho San Miguel Markets (“Defendant”) (collectively, “the Parties”),
 5   through their respective counsel of record, submit the following Stipulation and Joint Request to
 6   Continue Stay Until November 20, 2019. The Parties have been and continue to be negotiating
 7   the terms of the Proposed Consent Decree for this Court’s consideration and approval. Plaintiff
 8   provided Defendant with a proposed consent decree in advance of mediation and although the
 9   Parties agreed to a monetary settlement, considerable disagreements remained regarding the
10   scope of the consent decree.
11          Following the June 24, 2019 mediation, Defendant provided a new proposed consent
12   decree to Plaintiff on July 22, 2019. The Parties discussed Defendant’s proposed consent decree
13   in detail and on September 3, 2019, Plaintiff provided Defendant with a redlined version of
14   Defendant’s proposed consent decree. Defense counsel had a two-week trial set to begin
15   September 23, 2019, which ultimately settled right before trial. On September 6, 2019, this
16   Court granted an extension of the stay of this litigation and directed the parties to file a
17   Proposed Consent Decree or a status update by October 21, 2019. [Dkt. #23.]
18          Plaintiff’s redlined version of Defendant’s proposed consent decree was reviewed by
19   Defendant, and significant disagreements remained. The Parties subsequently engaged their
20   mediator, Hon. Oliver Wanger (Ret.), to facilitate further discussion. As a result of those
21   discussions, Plaintiff provided a further revised Proposed Consent Decree on October 17, 2019,
22   which Defendant is in the process of reviewing. The Parties believe that substantial progress
23   has been made toward coming to an agreement on the final terms of the Proposed Consent
24   Decree and desire to continue devoting their resources toward that goal. The Parties are
25   optimistic that they can reach a final agreement, or a determination that settlement negotiations
26   have reached an impasse, within the next 30 days.
27          Accordingly, to conserve resources and focus their attention on finalizing the terms of
28   the Proposed Consent Decree, the Parties respectfully request that the Court extend the stay of




                                                       -2-
 1   this matter until November 20, 2019, to allow the Parties to complete their negotiations and file
 2   the Proposed Consent Decree.
 3          IT IS SO STIPULATED
 4                          Respectfully submitted,
 5
     Dated: October 18, 2019                                _/s/ Andrea E. Ringer
 6                                                          Andrea E. Ringer
                                                            Trial Attorney
 7                                                          U.S. EQUAL EMPLOYMENT
                                                            OPPORTUNITY COMMISSION
 8
     Dated: October 18, 2019                                _/s/ Vladimir J. Kozina
 9                                                          Vladimir J. Kozina
10                                                          Attorney for Defendant PAQ, INC. d/b/a
                                                            RANCHO SAN MIGUEL MARKETS
11
12                                        [PROPOSED] ORDER
13          Upon good cause appearing, IT IS SO ORDERED that due to the settlement agreement
14   and ongoing settlement negotiations between Plaintiff U.S. Equal Employment Opportunity
15   Commission and Defendant PAQ, Inc., d/b/a Rancho San Miguel Markets, the Court hereby
16   continues the stay of this litigation and directs the parties to file a Proposed Consent Decree or a
17   status update no later than November 20, 2019.
18
     IT IS SO ORDERED.
19
20   Dated: October 21, 2019
                                                  SENIOR DISTRICT JUDGE
21
22
23
24
25
26
27
28




                                                      -3-
